Citation Nr: 0713646	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-08 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post scrotal laceration, to include whether the 
reduction in rating from 30 percent to 10 percent   was 
proper.  

2.  Entitlement to an increased rating for service-connected 
retroperitoneal fibrosis with left kidney removal and stent 
on the right currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1973, and October 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in October 
2003 and January 2005, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  

In August 2006, the veteran submitted additional evidence in 
support of his claims; this evidence has been reviewed by the 
undersigned.  The veteran has waived initial RO consideration 
of this evidence.  38 C.F.R. § 20.1304(c) (2006).  
Consequently, the Board may proceed with the adjudication of 
this claim.

In the veteran's substantive appeal, dated in September 2005, 
he requested a travel board hearing.  A review of the record 
shows that the veteran appeared for his travel board hearing 
and submitted evidence to a Board member in support of his 
claim.  No hearing was held because the veteran did not want 
to testify.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran was given notice of the proposed reduction by 
a July 2003 rating decision, the notice was sent to his last 
current address of record, he was notified of his right to a 
predetermination hearing, and he did not request such a 
hearing.  

3.  The rating reduction was not made effective before the 
last day of the month in which a 60-day period from the date 
of notice to him of the rating decision in October 2003 
reducing his rating expired.

4.  The VA examinations that form the bases for the reduction 
were as full and complete as the earlier VA examination on 
which the 30 percent rating was made.

5.  The medical evidence reflects that there has been clear 
and unmistakable error in assigning a 30 percent rating for 
the veteran's service-connected status post scrotal 
laceration.

6.  The medical evidence shows that the veteran's service-
connected status post scrotal laceration is manifested by	a 
painful scar.

7.  The competent medical evidence fails to show that the 
veteran's service-connected retroperitoneal fibrosis with 
left kidney removal and stent on the right is manifested by 
constant albuminuria with edema, definite decreased kidney 
function, or diastolic pressure predominantly 120 or more.  


CONCLUSIONS OF LAW

1.  The reduction of the veteran's evaluation for service-
connected from 30 percent to 10 percent was proper.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105 (2006).

2.  The schedular criteria for a disability rating in excess 
of 30 percent for service-connected retroperitoneal fibrosis 
with left kidney removal and stent on the right have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Code 7500 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in February 2002 and 
February 2004, the RO advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  In the February 2002 
correspondence, the RO provided notice to the veteran with 
respect to his service-connected status post scrotal 
laceration.  In the February 2004 correspondence, the RO 
provided notice to the veteran with respect to his service-
connected kidney disorder.

In both letters, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also essentially 
requested that the veteran send any evidence in his 
possession that pertained to the claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Additional notification requirements apply for rating 
reductions.  Where an action by the rating agency would 
result in the reduction or discontinuance of compensation 
payments, section 3.105(e) requires that a rating initially 
proposing the reduction or discontinuance be prepared setting 
out all material facts and reasons for the proposed action.  
38 C.F.R. § 3.105(e) (2006).  The regulation requires that 
the beneficiary of the compensation payments be notified at 
his or her latest address of record of the contemplated 
action, furnished detailed reasons therefore, and be given 60 
days from the date of the notice for the presentation of 
additional evidence to show that the compensation payments 
should be continued at their present level.  Id.

Furthermore, section 3.105(i) requires that the veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  38 C.F.R. § 3.105(i) (2006).  Section 3.105 directs 
that unless otherwise provided by the subsection 3.105(i), 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e) (2006).

The Board finds that the RO has fulfilled the notice 
requirements for compensation reductions.  In a letter dated 
in August 2003, the RO informed the veteran of the proposed 
rating reduction for his service-connected status post 
scrotal laceration from 30 percent to 10 percent.  The RO 
explained the effect the proposed change would have on the 
veteran's monthly compensation and what the veteran needed to 
do to avoid the proposed change.  In the letter, the RO 
notified the veteran of his right to a personal hearing and 
the applicable time limits.  

The RO also provided the veteran with reasons for the 
proposed rating reduction.  In the proposed rating decision, 
dated in July 2003, the RO explained that it had proposed the 
reduction because the veteran had been evaluated separately 
for his kidney dysfunction based on the same symptoms.  The 
RO explained that evaluating the same disability under 
various diagnostic codes, as it had done here, violated 
section 4.14.  See 38 C.F.R. § 4.14 (2006).  The RO explained 
that the assignment of two separate ratings was clear and 
unmistakable error.  38 C.F.R.
§ 3.105(a) (2006).  

The veteran did not request a hearing in response to the 
notice of the proposed rating reduction.  The RO then issued 
the decision, dated in October 2003, reducing the rating.  
The RO determined the effective date to be February 1, 2004, 
in compliance with the regulations.  38 C.F.R. § 3.105 
(i)(2)(i) (2006).      

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.  

Evidence

In his claim dated in September 2001, the veteran stated that 
his right testicle had become larger than the left.  

In a VA examination report, dated in January 2002, Dr. W.S. 
reported that the veteran complained of chronic swelling and 
tenderness in his right testicle as a result of a shrapnel 
injury in the early 1960's.  Dr. W.S. observed that the right 
testicle was approximately twice the size of the left 
testicle, which was normal at approximately 5 x 3 
centimeters.  Dr. W.S. described the right testicle's 
consistency as "stone-like."  The veteran also had the 
chronic hematuria and the proteinuria, which was believed to 
be secondary to his service-connected retroperitoneal 
fibrosis.  The veteran also had high blood pressure at 
160/88, 160/80, and 160/82, recumbent, sitting, and standing 
respectively.  

Regarding urinary symptoms, the veteran had frequency every 
hour, but no reduced stream.  The veteran had nocturia 4-5 
times, and most likely has high output of the right kidney.  
Dr. W.S. diagnosed chronic orchitis right secondary to 
shrapnel wound with pain a couple of times a week, transient, 
about 30 seconds.  

In a report of a genitourinary examination, dated in February 
2004, Dr. L.K. indicated that he had reviewed the veteran's 
claims file.  By history, Dr. L.K. reported that in 1993, the 
veteran was treated for left hydronephrosis and left 
hydroureter.  The veteran subsequently underwent nephrectomy 
and ureterectomy on the left.  He was then found to have 
severe retroperitoneal fibrosis as a cause of his obstructed 
left ureter.  The veteran later had surgical relocation of 
the right kidney and right ureter.  

On examination, Dr. L.K. noted a scar on the right side of 
the scrotum inferiorly, 3 centimeters by 0.3 centimeters.  
The scar was barely perceptible according to Dr. L.K., with 
no pathological characteristics.  The right testis was 4 
centimeters by 3 centimeters by 2 centimeters, firm; the left 
testis was 2 centimeters by 1.5 centimeters by 1.5 
centimeters, soft.  There was no testicular tenderness and 
epididymi were normal.  

Dr. L.K. diagnosed erectile dysfunction secondary to service-
connected removal of kidney and secondary to service-
connected diabetes mellitus type II, status post left 
nephrectomy secondary to retroperitoneal fibrosis, status 
post left ureterectomy secondary to retroperitoneal fibrosis, 
and status post reposition right kidney and right ureter 
because of obstructing retroperitoneal fibrosis.

In a report of a general VA medical examination, dated in 
June 2004, Dr. T.V. reported that laboratory studies from 
February 2004 revealed serum creatinine 1.5, blood urea 
nitrogen 16, and urine microalbumin 0.063.  

In a VA examination report, dated in December 2004, Dr. W.S. 
reported that the veteran had frequency 5 times during the 
day and nocturia 3 times nightly.  The veteran also reported 
to Dr. W.S. that he had a weak stream and hesitation.  The 
veteran denied incontinence.  A review of the veteran's chart 
indicated that he recently had a urinary tract infection.

On physical examination, Dr. W.S. noted that the left testis 
was 25 percent the size of the right.  The right testis 
appeared to have a varicocele at the superior portion, and 
was slightly tender.  There was some question as to whether 
the retroperitoneal fibrosis was also causing atrophy of the 
left gonad.  Dr. W.S. diagnosed retroperitoneal fibrosis, 
impotency secondary to retroperitoneal fibrosis, well healed 
scrotal scar, varicocele on the right, and left testis 
atrophy as likely as not related to retroperitoneal fibrosis.  

Regarding the scar on the testis, Dr. W.S. observed no 
induration and that the scar was superficial, barely visible, 
and appeared to be 3 inches on the posterior inferior, 
slightly right scrotum.  Dr. W.S. stated that the scar was 
"extremely difficult to identify."  

The veteran had also had an abdominal and pelvic computed 
tomography (CT) scan in September 2004, and the 
interpretation was a mantel of soft tissue adjacent to the 
infrarenal abdominal aorta compatible with the veteran's 
history of retroperitoneal fibrosis.  




Scrotal Scar

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

As previously noted, the veteran's status post scrotal 
laceration was assigned a 30 percent rating pursuant to 
Diagnostic Code 7805-7525.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2006).  That rating, 
however, was reduced and the disability was rated as a 
painful scar.

Pursuant to Diagnostic Code 7804, a 10 percent rating is 
warranted for a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Note (1).  A 10 percent rating is the highest 
rating permissible under this Diagnostic Code.  

Diagnostic Code 7805 provides that scars not otherwise rated 
under the schedule of ratings for skin, to be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2006).  Diagnostic Code 7525 
provides that chronic epididymo-orchitis be rated as urinary 
tract infection.  38 C.F.R. § 4.115b, Diagnostic Code 7525 
(2006).  For urinary tract infection, a 30 percent rating is 
warranted for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  38 C.F.R. § 4.115a (2006).  

Disabilities rated as urinary tract infection may also be 
rated as poor renal dysfunction.  Id.  However, as explained 
above, the veteran's service-connected retroperitoneal 
fibrosis with left kidney removal and stent on the right is 
already rated as poor renal dysfunction.  Thus, the Board 
will not consider that criteria in rating the status post 
scrotal laceration.  38 C.F.R. § 4.14 (2006).
 
The Board finds that the rating reduction was proper and that 
the veteran is not entitled to a rating in excess of 10 
percent for his scrotal scar.  As explained, 10 percent is 
the highest rating available for a painful scar.  The 
criteria for the higher rating for urinary tract infection 
have not been met.  Although the evidence showed that the 
veteran has suffered from a urinary tract infection, it did 
not show that such the he had infections requring drainage or 
hospitalization more than two times in a year.  

Increased Rating Retroperitoneal Fibrosis with Left Kidney 
Removal and Stent

The veteran is currently assigned a 30 percent disability 
evaluation for his retroperitoneal fibrosis with left kidney 
removal and stent on the right, pursuant to 38 C.F.R. § 
4.115b, Diagnostic Code 7500 (2006).  

Diagnostic Code 7500 provides for a minimum 30 percent rating 
for the removal of one kidney.  Id.  When there is nephritis, 
infection, or pathology of the other, the disability may be 
rated as renal dysfunction.  Id.  

Under the criteria for renal dysfunction, a 60 percent 
disability evaluation is warranted when there is constant 
albuminuria with some edema, definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  38 C.F.R. § 4.11a (2006).   A 30 
percent evaluation is warranted for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101.  Id.  

Diagnostic code 7101 provides that a 40 percent rating is 
warranted for hypertensive vascular disease when diastolic 
pressure is predominantly 120 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).  

A rating higher than 30 percent is not warranted for renal 
dysfunction because the competent medical evidence fails to 
show constant albuminuria, edema, or decreased kidney 
function.  A higher rating is also not warranted if the 
disability were to be rated based on hypertension.  The 
veteran's diastolic pressure was consistently recorded as 
lower than 90, which is far less than the 120 pressure 
necessary for the 40 percent rating.  


ORDER

1.  The rating reduction for service-connected status post 
scrotal laceration from 30 percent to 10 percent disabling 
was proper.  

2.  An increased rating for service-connected retroperitoneal 
fibrosis with left kidney removal and stent on the right, 
currently evaluated as 30 percent disabling, is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


